DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyung Sohn on February 16, 2021.
The application has been amended as follows: 
Regarding claim 2 lines 12 and 13, the limitation “wherein the downlink channel is ascertained independently of the uplink channel a frequency distance between the ascertained uplink and downlink channels is not fixed” is replaced with ---wherein the downlink channel is ascertained independently of the uplink channel such that a frequency distance between the ascertained uplink and downlink channels is not fixed---.

Allowable Subject Matter
Claims 2-9 and 12 are allowed and are re-numbered as claims 1-9, respectively.


The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim limitations:
ascertaining an uplink channel based on the received sector information; and
ascertaining a downlink channel among the multiple downlink channels based on the received sector information,
wherein the downlink channel is ascertained independently of the uplink channel such that a frequency distance between the ascertained uplink and downlink channels is not fixed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        02/16/2021